ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 13, 17 and 20 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-12 and 21-25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/20/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Rejections Withdrawn 
Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 13, 17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bates et al. US 2009/0069758 (3/12/2009) in view of Agnew US 2008/0245374 (10/9/2008), Wright et al EP 1701701 (9/20/2006), Raabe et al. US 2010/0217306 (8/26/2010) and Lewis US 5,735,813 (4/7/1998) is withdrawn.

Reasons for Allowance
In light of Applicants’ amendments to the claims, the prior art does not teach or suggest a kit that can comprise a pharmaceutically acceptable tissue glue that can polymerize on contact with water, blood or constituent parts of blood, a medical gas, a sclerosant drug, wherein the medical gas is configured to be combined with the tissue glue to prepare a foam or gel glue for injection within a vein, wherein the kit comprises a catheter having an outer tube and an inner tube, the outer tube being fluidly isolated from the inner tube and having at least one side hole provided therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Claims 9-13, 17, and 20-25 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619